Citation Nr: 0417054	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  04-00 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for skin cancers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel







INTRODUCTION

The veteran had active service from January 1946 to July 
1948.  

This claim comes before the Board of Veterans Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied service 
connection for skin cancers.  

In the discussion in his December 2003 substantive appeal, 
the veteran, in essence, stated he wished to appeal denials 
of service connection for pulmonary fibrosis, osteoporosis 
and anemia, and for long-term skeletal, muscular, and 
neurophysiologic deterioration, claimed as the long-tem 
effects of radiation exposure and poisoning.  However, these 
issues were not addressed in the January 2003 rating 
decision, January 2003 notice of disagreement, or in the 
February 2003 SOC which establish the Board's jurisdication 
as to the appeal for service connection for skin cancers.  
These issues are not before the Board for appellate review, 
and the Board has no jurisdiction to review those issues.  
The veteran must submit his claims to the agency of original 
jurisdiction, the RO.  The veteran's December 2003 
substantive appeal is REFERRED to the RO for reference and 
action as required.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Pursuant to a May 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of his claim.

2.  The veteran's service personnel records reflect that he 
was assigned to Operation CROSSROADS, an atmospheric 
detonation of a nuclear device.  

3.  By regulation, cancer, including skin cancer is a defined 
as a "radiogenic disease," a disorder which may be induced by 
ionizing radiation.

4.  There is no medical evidence that a diagnosis of skin 
cancer has ever been medically assigned in the veteran's 
case, although the medical evidence does reflect that the 
veteran has sought medical treatment for open wounds and 
ulcers on the legs, among other skin disorders.  


CONCLUSION OF LAW

The criteria for an award of service connection for skin 
cancers, either as the result of exposure to ionizing 
radiation or on any other basis, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service personnel records establish that he was 
assigned to Operation CROSSROADS, an atmospheric nuclear test 
which, at 38 C.F.R. § 3.309(d)(3), (ii)(D)(v)(B), is listed 
among the radiation-risk activities recognized by regulation.  
The veteran contends that he has skin cancers which have 
resulted from his exposure to ionizing radiation.


Preliminary Matter: Duties to Notify & to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Following receipt of the veteran's claim for service 
connection for skin cancers, which he alleged resulted from 
his exposure to radiation, the RO provided a lengthy June 
2002 letter to him which set out the requirements for an 
award of service connection, what evidence was needed to 
substantiate a claim for service connection, afforded him an 
opportunity to identify any relevant evidence, advised him of 
his responsibilities, advised him of VA's duties to assist 
him, and advised him of the types of evidence VA would 
attempt to obtain on his behalf.  

By a rating decision issued in December 2002, the RO denied 
the veteran's claim for service connection for skin cancers, 
explaining that there was no medical evidence of any 
diagnosis of skin cancer.  In his January 2003 notice of 
disagreement (NOD), he reiterated his belief that he had skin 
cancers as a result of exposure to ionizing radiation.  The 
RO obtained additional VA outpatient clinical records, dated 
from January 2002 through December 2002.  The RO then issued 
a February 2003 statement of the case (SOC) which included 
the complete text of 38 C.F.R. § 3.159, as revised to 
implement the VCAA.  The SOC also advised the veteran of the 
diseases which could be presumed service connection in a 
radiation-exposed veteran.  The SOC again advised the veteran 
that there was no medical evidence of diagnosis of skin 
cancer.  

By a letter issued in January 2004, the RO advised the 
veteran that development of his disagreement with the denial 
of service connection for skin cancers was continuing, and 
the RO again advised him of the requirements for an award of 
service connection, advised him of the status of his claim, 
advised him of the evidence VA was responsible for obtaining, 
and advised him as to how he could assist in the development 
of his claim.  He was afforded the opportunity to submit or 
identify additional evidence.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the veteran.  It 
has been more than one year since the RO advised him of the 
complete text of 38 C.F.R. § 3.159, in February 2003, but one 
year has not yet elapsed since he was provided additional 
information in January 2004.  

However, the VCAA does not bar the Board from completing 
appellate review of this claim.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Accordingly, adjudication of 
the claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would not be helpful.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim for service connection for skin cancers, 
claimed as resulting from exposure to radiation.    


Criteria

General Service Connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 2002). 

In addition, service connection may be granted for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for malignant tumors if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. 

In order to establish entitlement to service connection for a 
claimed disorder, there must be: (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).


Ionizing Radiation Exposure

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined, in pertinent part, to mean onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  
In this case, the veteran's participation in a radiation-risk 
activity, atmospheric detonation of a nuclear device during 
OPERATION CROSSRAODS has been verified, and he is considered 
a radiation-exposed veteran. 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge was otherwise 
incurred during active service, including as a result of 
exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of that section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Skin cancer is not among the diseases which may 
be presumptively service-connected when diagnosed at any time 
in a radiation exposed veteran, as defined at 38 C.F.R. 
§ 3.309(d), but is among the radiogenic diseases listed in 
38 C.F.R. § 3.311 which may be presumed service-connected if 
developing within the defined presumptive period.  The 
defined presumptive period for skin cancer, under 38 C.F.R. 
§ 3.311, is five years.  
In addition, the provisions of 38 C.F.R. § 3.311 provide for 
development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  The provisions do not give rise to 
a presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).  38 C.F.R. § 3.311 essentially 
states that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. § 
3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 38 
C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in a radiation-risk 
activity, and the veteran subsequently developed a radiogenic 
disease (including skin cancer) and such disease became 
manifest 5 years or more after exposure, before its 
adjudication the claim will be referred to the Under 
Secretary for Benefits.  See 38 C.F.R. § 3.311(b)(1)(5) 
(2003).  The Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary for Health.  
38 C.F.R. § 3.311(c) (2003).

Factual Background

At the time of an October 1990 VA examination, the veteran 
reported that he had incurred numerous injuries in a motor 
vehicle accident in 1981.  The report of an April 1991 VA 
examination reflects that he reported that his legs had been 
injured in the 1981 motor vehicle accident, and the examiner 
noted old surgical scars on the lower extremities due to the 
1981 accident, as well as stasis changes on the left lower 
extremity.  
On general medical VA examination conducted in March 1997, no 
diagnosis of any skin disorder was noted.  The report of that 
examination is devoid of any reference to skin cancer or 
residuals thereof.  During psychiatric examination conducted 
in April 1997, the veteran reported a history of skin cancer 
and ulcers in both legs.  The examiner did not comment on 
this report.  

VA outpatient clinical records dated in January 2001 and 
March 2001 reflect that the veteran had undergone amputation 
of the right leg below the knee, and used a prosthesis.  In 
January 2001, his skin was described as "in good shape," 
but in March 2001, he complained of some "sores."  A 
diagnosis of open wounds was assigned; osteomyelitis was 
ruled out.  In April 2001, a diagnosis of diabetic leg ulcers 
was assigned.  The examiner noted that there was no history 
of skin cancer.

A June 2001 statement submitted by a friend noted that the 
friend had observed that the veteran had disability due to 
leg ulcers.  The friend's statement was devoid of reference 
to skin cancer.

September 2001 VA outpatient treatment notes reflect that the 
veteran's left leg was chronically swollen due to venous 
insufficiency.  There was a healed ulceration of the left 
lateral calf and an inflamed lesion on the left ankle.  VA 
outpatient treatment notes dated in October 2001 note that 
the veteran's wounds were healing.  March 2002 outpatient 
treatment notes again reflect that he had stasis ulceration 
of the left lateral calf. 

In late July 2002 through early August 2002, the veteran was 
hospitalized for treatment of diarrhea.  The records of that 
hospitalization are devoid of any evidence of a diagnosis of 
skin cancer or residuals thereof.  


Analysis

Applying the general rules governing service connection as 
well as the laws and regulations specific to radiation-
exposed veterans, it is clear that the evidence substantiates 
the veteran's exposure to ionizing radiation.  

The Board finds that this evidence satisfies one of the three 
requirements for service connection, the requirement for 
evidence of an injury during service.  The remaining evidence 
needed to substantiate the appellant's claim of entitlement 
to service connection for skin cancers would include: first, 
medical evidence of a diagnosis of skin cancer or cancers, 
either based on pathological examination of tissue or on 
another scientifically valid basis; and, second, a medical 
opinion, obtained in conformity with 38 C.F.R. § 3.311, that 
the veteran's diagnosed skin cancer is caused by or 
etiologically related to exposure to ionizing radiation.  

However, in this case, the medical evidence of record is 
devoid of any diagnosis of skin cancer.  The record includes 
VA examinations and outpatient clinical records which reflect 
that the veteran's skin was examined, but all scars found 
were explained on a basis other than as residuals of skin 
cancer.  VA examinations prior to the veteran's June 2002 
claim for service connection for skin cancer were conducted 
in 1990, 1991, and 1997.  Following receipt of the claim in 
June 2002, VA outpatient treatment records for 2001 and 2002, 
as well as records of a July 2002 to August 2002 VA 
hospitalization were obtained and associated with the claims 
file.  All of these records are devoid of any diagnosis of 
skin cancer.  All of these records are devoid of any 
diagnosis of residuals of skin cancer.

Two VA clinical records reference skin cancer.  One record, 
dated in April 2001, states that the veteran has no skin 
cancer history.  This record notes that he has bruising of 
the skin, and further states that he has a history of rashes 
and of the left lower leg.  The VA clinical records as a 
whole clearly reflect that he has skin disorders.  Those skin 
disorders have variously been diagnosed as rashes, open 
wounds, stasis ulcers, and diabetic ulcers.  However, no 
clinical record reflects a medical diagnosis of skin cancer 
or cancers or residuals thereof.

The other VA clinical record which references skin caner is 
the report of psychiatric examination conducted in April 
1997.  That report reflects that the veteran provided a 
history of skin cancer.  The record further reflects that the 
examiner did not comment regarding that history.  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence, and the Board is not required to accept the history 
provided by the veteran as a competent medical diagnosis of 
skin cancer.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

There is no pathology report of record which reflects a 
diagnosis of skin cancer, nor has the veteran identified any 
clinical records which might include such a report.  The 
Board further notes that the list of all VA outpatient 
appointments for the veteran from January 2002 through 
December 2002 discloses no dermatology or oncology 
appointments.  

The Board further notes that the veteran has not identified 
any provider who has treated him for skin cancers, although 
the record reflects that he was requested to provide such 
evidence, was informed that there was no evidence of skin 
cancers of record, was informed that a claim for service 
connection for skin cancers could not be granted in the 
absence of medical diagnosis of skin cancer, and was afforded 
opportunities to identify such evidence.

The only evidence of record which supports the veteran's 
contention that he has incurred skin cancer is provided in 
statements by him.  To the extent that the veteran himself 
contends that he has skin cancers resulting from exposure to 
radiation, it is well established that as a lay person 
without medical training he is not competent to attribute the 
observable the skin disorders of his left lower extremity to 
a particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The clinical evidence establishes that the veteran's 
disorders of the skin of his left lower leg, open wounds and 
non-healing ulcers, have been medically diagnosed as 
disorders other than skin cancer, and have been medically 
diagnosed as due to etiologies other than exposure to 
radiation.  

The Board finds that the clear preponderance of the evidence, 
considering the statement of the veteran's friend, the 
reports of VA examinations, and the numerous VA outpatient 
evaluations of record, is against a finding that the veteran 
has a current disability due to skin cancer or residuals 
thereof.  

In the instant case, the RO did not refer the veteran's claim 
to the Department of Defense for a dose estimate and then 
refer the matter to the Under Secretary for Benefits because 
the RO did not find that the veteran ever developed the 
radiogenic disease of cancer.  In the absence of medical 
diagnosis of the claimed radiogenic disorder, such referral 
would have been fruitless, and is not required.  

The lack of medical diagnosis of the claimed disability is 
dispositive of the appeal.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for skin cancers, to 
include as due to radiation exposure, is denied.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



